                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,

                         Plaintiff,

v.
                                             Case No. 17-cr-30123-DRH-2

LEVONNA BURNS,

                         Defendant.


                                       ORDER

HERNDON, District Judge:

      Now before the Court is defendant Levonna Burns’ motion to continue trial

setting of November 5, 2018 (Doc. 105). Counsel for defendant Burns states that

she needs additional time. The government does not object to a continuance. Being

fully advised in the premises and for the reasons stated in the motion, the Court

finds counsel and defendant require additional time. The Court also finds that to

deny a continuance of the matter would result in a miscarriage of justice. Further,

the Court finds that pursuant to 18 U.S.C. § 3161(h)(7)(A), the ends of justice

served by the granting of such continuance outweigh the best interests of the public

and the defendant in a speedy trial.

      Therefore, the Court GRANTS defendant’s motion to continue trial setting of

November 5, 2018 (Doc. 105). The Court CONTINUES the jury trial scheduled for

November 5, 2018, to Monday, December 10, 2018, at 9:00 a.m. The time from
the date the original motion was filed, September 28, 2018, until the date to which

the trial is rescheduled, December 10, 2018, is excludable time for the purposes

of speedy trial. Finally, should any party believe that a witness will be required to

travel on the Justice Prisoner and Alien Transportation System (JPATS) in order

to testify at the trial of this case, a writ should be requested at least two months in

advance.

      IT IS SO ORDERED.



                                                      Judge Herndon
                                                      2018.10.03
                                                      10:04:40 -05'00'
                                                     United States District Judge
